DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 4, 2019.  Claims 1-18 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Japanese Patent Application No. JP2018-230507, filed December 10, 2018, is acknowledged and accepted.  However, Applicant has not complied with one or more conditions for receiving the 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4, 2019 and July 10, 2020 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The phrase "special operation" in claims 1-10 and 17 is a relative phrase which renders the claim indefinite.  The phrase "special operation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2007/0043539, to Niina et al. (hereinafter Niina).

As per claim 1, and similarly with respect to claim 17, Niina discloses A failure diagnostic system (e.g. see Abstract and Fig. 1A, wherein a system is provided for , comprising: an instrument configured to make measurement of a measured value regarding behavior of a diagnosis target (e.g. see Fig. 1A, wherein a sensor data of a Field Device is generated and transmitted to a comparing section for determining abnormality) and a failure diagnostic device having a model of the diagnostic target and configured to perform simulation based on the model (e.g. see Fig. 1A, wherein a Simulation Section 101 is performed and compared with the Field Device at the Comparing Section 102), the failure diagnostic device being configured to offer a user a proposal for execution of a special operation on the diagnostic target, on a condition that a difference between a result of the simulation and the measured value is greater than a predetermined error range but the difference provides an insufficient basis to determine whether or not the diagnosis target has a failure (e.g. see Fig. 3A, wherein an Abnormality Notification S6 is generated thereby informing a user to take corrective action (i.e. special operation) to correct the abnormality; the Office further notes that it would be expect that some level of difference would be required to cause generation of the notification), the result of the simulation being calculated with the model supplied with a same input as an input to the diagnosis target at a time of the measurement by the instrument of the measured value regarding the behavior of the diagnosis target (e.g. see paragraphs 0085-0086).  

As per claim 2, Niina discloses the features of claim 1, and further discloses wherein the failure diagnostic device executes the special operation on the diagnostic target on a condition that the failure diagnostic device receives a user's permission to execute the special operation (e.g. see paragraphs 0108-0110, wherein error correction is made based upon the failure diagnostic; also see paragraph 0112, wherein a user input sets and changes parameters used for testing).

As per claims 3 and 4, Niina discloses the features of claims 1 and 2, respectively, and further discloses wherein the failure diagnostic device determines whether or not the diagnosis target has the failure, on a basis of the measured value measured by the instrument at a time of the execution of the special operation and on a basis of the result of the simulation (e.g. the Office notes that the system would continue to monitor the system after error correction).

As per claims 5 and 6, Niina discloses the features of claims 3 and 4, respectively, and further discloses wherein the model includes a model that simulates the failure in the diagnosis target, and the failure diagnostic device determines whether or not the diagnosis target has the failure, on the basis of the measured value measured by the instrument at the time of the execution of the special operation and on the basis of the result of the simulation based on the model that simulates the failure in the diagnosis target (e.g. see rejection of claim 1, and the Office notes that the system would continue to monitor the system after error correction).

As per claims 7-10, Niina discloses the features of claims 1-4, respectively, and further discloses wherein the failure diagnostic device offers the user a proposal for measurement of a new parameter related to the diagnosis target, together with the execution of the special operation on the diagnosis target (e.g. see rejection of claims 2 and 11).

As per claim 11, and similarly with respect to claim 18, Niina discloses A failure diagnostic system (e.g. see Abstract and Fig. 1A, wherein a system is provided for comparing sensor data from a plant to simulated data of the plant generated through device model of the plant), comprising: an instrument configured to make measurement of a measured value regarding behavior of a diagnosis target (e.g. see Fig. 1A, wherein a sensor data of a Field Device is generated and transmitted to a comparing section for determining abnormality); and a failure diagnostic device having a model of the diagnostic target and configured to perform simulation based on the model (e.g. see Fig. 1A, wherein a Simulation Section 101 is performed and compared with the Field Device at the Comparing Section 102), the failure diagnostic device being configured to offer a user a proposal for measurement of a new parameter related to the diagnosis target, on a condition that a difference between a result of the simulation and the measured value is greater than a predetermined error range but the difference provides an insufficient basis to determine whether or not the diagnosis target has a failure (e.g. see Fig. 3A, wherein an Abnormality Notification S6 is generated thereby informing a user to take corrective action, which may include generating a display to allow a user to change parameters (e.g. see paragraphs 0112-0114); the Office further notes that it would be expect that some level of difference would be required to cause generation of the notification), the result of the simulation being calculated with the model supplied with a same input as an input to the diagnosis target at a time of the measurement by the instrument of the measured value regarding the behavior of the diagnosis target (e.g. see paragraphs 0085-0086).   

As per claims 12 and 13, Niina discloses the features of claims 7 and 11, respectively, and further discloses wherein on a condition that the measurement of the new parameter is made, the failure diagnostic device determines whether or not the diagnosis target has the failure, on a basis of the new parameter measured (e.g. see rejection of claim 11, and the Office notes that the system would continue to monitor the system after error correction).

As per claims 14-16, Niina discloses the features of claims 7, 11 and 12, respectively, and further discloses wherein on a condition that the measurement of the new parameter is made, the failure diagnostic device revises the model on a basis of the new parameter measured, to create a revised model, and performs the simulation based on the revised model (e.g. see paragraphs 0108-0110, wherein error correction is made based upon the failure diagnostic; also see paragraph 0112, wherein a user input sets and changes parameters used for testing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JAMES M MCPHERSON/Examiner, Art Unit 3669